          Case 1:19-cr-00725-JPO Document 76 Filed 01/21/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 21, 2020

By ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

        Earlier this evening, the Government filed a letter in which the Government represented to
the Court that the Government first unlocked Mr. Parnas’s iPhone 11 in early December 2019, and
that on December 3, 2019, the Government asked Mr. Bondy for a hard drive, which he delayed
producing until December 19, 2019. Nonetheless, twenty minutes after the Government’s letter
was filed, Mr. Bondy filed a two-page missive in which he accused the Government of lying about
the date the iPhone was unlocked and extracted. It was unlocked and extracted on December 3,
2019.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: _____/s/_______________________
                                                     Rebekah Donaleski
                                                     Nicolas Roos
                                                     Douglas Zolkind
                                                     Assistant United States Attorneys
                                                     (212) 637-2423/2421/2418

cc: Defense Counsel (by ECF)
